 1   ANTHONY P. CAPOZZI #068525
     LAW OFFICES OF ANTHONY P. CAPOZZI
 2   1233 W. SHAW AVENUE, SUITE 102
     FRESNO, CALIFORNIA 93711
 3
     PHONE (559) 221-0200
 4   FAX (559) 221-7997
     Anthony@capozzilawoffices.com
 5

 6   ATTORNEYS FOR Defendant, ALFREDO SANCHEZ
 7

 8

 9                                    UNITED STATES DISTRICT COURT
10                          FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12    THE UNITED STATES OF AMERICA,                     Case No. 2:18-cr-00136-TLN
13                       Plaintiff,
14            v.                                        STIPULATION TO CONTINUE STATUS
                                                        CONFERENCE AND ORDER
15    SAYBYN BORGES and ALFREDO
      SANCHEZ,
16
                         Defendants.
17

18

19          IT IS HEREBY STIPULATED and agreed by and between attorneys for the respective
20   clients that the Status Conference scheduled for July 25, 2019, at 9:30 am, be continued to October
21   31, 2019, at 9:30 a.m., before the Honorable Troy L. Nunley, or as soon thereafter as is convenient

22   to the court’s calendar.

23          This request is based upon the fact that counsel for Defendants need additional time to

24   review the discovery in this matter, and meet with their respective clients. Specifically, Ms. Mouzis

25   was just recently appointed in this matter, and Mr. Capozzi was in a two-week criminal trial that

26   concluded on July 18, 2019.

27          Counsel for Defendants have corresponded with Assistant U.S. Attorney, CAMERON

28   DESMOND, who has no objection to this continuance.
 1          The parties agree that time under the Speedy Trial Act be excluded under 18 U.S.C. §§
 2   3161(h)(1)(D) and (7)(A).

 3          It is respectfully submitted that neither the court, nor any party to this proceeding, should

 4   be unduly prejudiced by the continuance of the Status Conference for the above-stated purposes.

 5   Dated: July 23, 2019.                 Respectfully Submitted,
 6                                         LAW OFFICES OF ANTHONY P. CAPOZZI
 7                                         /s/ Anthony P. Capozzi
 8                                         ANTHONY P. CAPOZZI
                                           Attorney for Defendant,
 9

10   Dated: July 23, 2019.                 LAW OFFICES OF JENNIFER MOUZIS
11                                         /s/ Jennifer Mouzis
12                                         JENNIFER MOUZIS
                                           Attorney for Defendant, SAYBYN BORGES
13
     Dated: July 23, 2019.                 UNITED STATES ATTORNEY’S OFFICE
14
                                           /s/ Cameron Desmond
15
                                           CAMERON DESMOND
16                                         Assistant U.S. Attorney
17                                              *******
18
                                                 ORDER
19

20          The Court, having read and considered the above-stipulation and finding good cause
21   therefore, orders that the Status Conference currently scheduled for July 25, 2019 at 9:30 a.m. be
22
     continued to October 31, 2019 at 9:30 a.m. before the Honorable Troy L. Nunley. The Court finds
23
     that the ends of justice served by granting the continuance outweigh the best interests of the
24
     public and the defendants in a speedy trial. The Court orders the time from the date of the parties
25

26   stipulation, up to and including October 31, 2019, excluded from computation of time within

27   which the trial of this case must commence under the Speedy Trial Act, pursuant to 18 U.S.C.

28   §§3161(h)(7), and Local Code T4.
                                                       2
 1
     DATED: July 23, 2019
 2
                                Troy L. Nunley
 3                              United States District Judge

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                            3
